                             United States District Court
                           Western District of North Carolina
                                  Statesville Division

        Janice E. Leatherman,          )             JUDGMENT IN CASE
                                       )
              Plaintiff,               )            5:20-cv-00169-KDB-DCK
                                       )
                  vs.                  )
                                       )
              Belk, Inc.,              )
                                       )
             Defendant,                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 5, 2021 Order.

                                               March 5, 2021




     Case 5:20-cv-00169-KDB-DCK Document 16 Filed 03/05/21 Page 1 of 1
